DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to the set of claims received on April 2, 2019. Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 10 recites the limitation "the contiguous portion" in line 5. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7, 10-16, and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Bickley et al. (US Publication 2009/0082814), hereinafter “Bickley”.
Regarding claim 1, Bickley discloses a bone fastener (15, ¶62) comprising: a shaft (60, ¶62) capable of being attached to a bone; a head (65, ¶62) attached to the shaft, the head having channels (85, ¶65) therein; a bioresorbable material (10, ¶92 describes the components made of an implantable absorbable material) engaged to the shaft (i.e. opening 40 receives 60, ¶57) and the head (i.e. opening 45 receives 15,¶57), and extending into the channels (i.e. since the bioabsorbable material is in direct contact with the head containing the channels).
Regarding claim 2, Bickley discloses wherein the shaft includes threads (75, ¶63).

Regarding claim 4, Bickley discloses wherein the head has a top side and a bottom side and wherein the channels extend through the top side to the bottom side (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 5, Bickley discloses wherein the head has a top side and a bottom side and wherein the channels are located on the bottom side of the head (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 6, Bickley discloses wherein the channels start at a top side of the head and extend to a bottom side of the head (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 7, Bickley discloses wherein the channels are parallel to the shaft (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 10, Bickley discloses a bone fastener (15, ¶62) comprising a shaft (60, ¶62) capable of being attached to a bone; a head (65, ¶62) having a surface portion (85, ¶65) contiguous with shaft (as best shown in Figure 5 slits are in fluid connection with shaft opening 70, ¶62); and a the bioresorbable material (10, ¶92 describes the components made of an implantable absorbable material); wherein a contiguous portion (i.e. threads extending along the shaft, ¶63) has a positive area of contact (i.e. threads) that prevents rotation of the bioresorbable material relative to the shaft and head during insertion of the bone fastener into a bone (i.e. the threads 
Regarding claim 11, Bickley discloses wherein the shaft includes threads (75, ¶63).
Regarding claim 12, Bickley discloses wherein the positive area of contact includes channels (85, ¶65).
Regarding claim 13, Bickley wherein the channels extend between a top side and a bottom side of the head (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 14, Bickley discloses wherein the channels extend through the top side to the bottom side (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 15, Bickley discloses wherein the channels are located on the bottom side of the head (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 16, Bickley discloses wherein the channels are parallel to the shaft (as best shown in Figure 5 and the annotated diagram below).
Regarding claim 19, Bickley discloses wherein the channels start at a top side of the head and extend to a bottom side of the head (as best shown in Figure 5 and the annotated diagram below).

    PNG
    media_image1.png
    625
    598
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bickely et al. (US Publication 2009/0082814)  in view of Konieczynski et al. (US Patent 7,175,624), hereinafter “Konieczynski”.
Regarding claims 8 and 17, Bickley fails to disclose wherein the channels are perpendicular to the shaft. However, Konieczynski teaches a bone screw (340) with a head region (346) having channels (366) that are perpendicular to a shaft (362) (Col. 13, lines 16-33). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Bickley with channels perpendicular to the shaft as taught by Konieczynski such that the channels are offset and provide a more robust system for insertion into a patient’s body (Col. 13, lines 31-37). 

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bickely et al. (US Publication 2009/0082814) in view of Branemark (US Patent Publication 2006/0149262).
Regarding claims 9 and 18, Bickley fails to disclose wherein the channels are at an angle to the shaft. However, Branemark discloses a fastener with a head portion (2) and shaft (1), the head has channels (8) at an angle relative to the shaft (¶37 and see Figure 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Bickley with channels located at an angle relative to the shaft as taught by Branemark in order to have a more resilient head outer wall structure (¶40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Black (US Patent Publication 2014/0058461) discloses a bone fastener comprising a shaft attached to a bone; a head attached to the shaft, and the head having channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday-Friday (8am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Diana Jones/           Examiner, Art Unit 3775                                                                                                                                                                                             
/ZADE COLEY/           Primary Examiner, Art Unit 3775